DETAILED ACTION

1.  Claims 1-20 are presented for examination.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims are more directed to: SYSTEM AND METHOD FOR AUTOMATIC CLOUD-BASED FULL-DATA BACKUP AND RESTORE ON MOBILE DEVICES USING METADATA WHICH INDICATES FILE LOCATIONS.

3.  The first page of the applicant’s textual portion of the Specification (paragraph [0001]) must be updated to indicate that United States Patent Application Number: 15/156,539 is now United States Patent Number: US 10,455,015 B2.

4.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

6.   Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Raj et al. (United States Patent Number:  US  8,694,744 B1 (see the applicant’s 21 October 2019 Information Disclosure Statement page 1 (item 5))) in view of Chowdhry (United States Patent Application Prepublication Number: 20120303583).





8.  Per claim 1, Raj taught the invention substantially as claimed, including a method (e.g., see Abstract) for providing restoration of third-party application data (e.g., see figure 2A-2D (“Atmos iSafe”), and/or, software application for taking photos, col. 3 (line 63) to col. 5 (line 10), and col. 9 (lines 31-64)) to a client device (e.g., see Abstract and figure 1), the method comprising:
a)  determining whether to provide (e.g., see figure 4 (402)), to the client device, data associated with a third-party application to be restored at the client device (e.g., see Abstract, figure 4, col. 6 (line 18) to col. 7 (line 48), and col. 9 (lines 31-64)), wherein the data associated with the third-party application includes binary data (e.g., see col. 4 (line 38 “.jpg”) and col. 9 (lines 31-64 “files”, “photos”, “etc”)) stored in a first cloud storage location (e.g., see col. 3 (lines 43-62)) having a storage address, and metadata stored in a second cloud storage location (e.g., see figure 7 and col. 8 (line 30) to col. 10 (line 3){cached data are linked to main storage; in addition, when binary data is stored at one location and metadata a different location, there must be a functional linkage between the two});
b)  providing the binary data from the first cloud storage location to the client device for restoring the third-party application data (e.g., see Abstract, figure 4, col. 4 (lines 7-13), and col. 5 (line 23) to col. 6 (line 35)).

9.  Raj did not specifically recite using the metadata to determine the storage address of the first cloud storage location as claimed.  However, using the metadata to determine the storage address of a first cloud storage location, as claimed, was taught by Chowdhry (e.g., see Abstract, paragraph [0004], paragraph [0006] to paragraph [0007], paragraph [0025] to paragraph [0027], and paragraph [0051] to paragraph [0052]). 

10.  It would have been obvious to one skilled in the data processing art, prior to this application’s effective filing date, to have combined the teachings of Raj and Chowdhry because they both were directed toward the problem of backing up and restoring, on a cloud, data from and to a device. Also those skilled in the art would have recognized that the teaching of Chowdhry’s metadata could have enhanced data location within the cloud in Raj's system.

11.  Per claim 2, Raja also taught wherein the binary data of the third-party application includes full data for the third-party application (e.g., see col. 4 (lines 37-38){i.e., the whole image is stored for backup and restore}).






13.  Per claim 4, Raja also taught wherein the client device determines to download the data associated with the third-party application in response to receiving a restore request of a user of the client device  (e.g., see col. 7 (lines 22-34)).

14.  Per claim 5,   Raja also taught wherein the data associated with the third-party application includes application data (i.e., photos as indicated above), user preferences (e.g., see col. 4 (lines 43-44 “configuration settings” “favorites”)), and application content (e.g., see col. 4 (line 43 “text files”)).

15.  Per claim 6, Raja also taught wherein the client device is a first client device (e.g., see figure 1), and the binary data and the updated metadata are downloaded to a second client device, such that the third-party application data on the first client device is synchronized with third-party application data on the second device (e.g., see col. 7 (lines 22-48) and col. 9 (lines 31-64)).
16.  Per claim 7, Raja also taught wherein the binary data and the metadata are transmitted to a download server in the cloud storage (e.g., see above), and wherein the download server previously wrote the binary data to the first cloud storage location and previously transmitted the metadata for writing to the second cloud storage location (e.g., see above and col. 9 (lines 31-64 {phone and/or new phone also gets accidently broken)).
17.    Per claim 8, Raja also taught wherein the download server previously transmitted the metadata to a cloud storage service configured to read the updated metadata from the second cloud storage location and write the updated metadata to the second cloud storage location (e.g., see col. 8 (line 53) to col. 9 (line 12)).
18.  Per claim 9, since Raj taught more than one application data (i.e., photo and text messages), Raja also taught data associated with another third-party application includes metadata stored in a third cloud storage location and does not include binary data (e.g., see above and col. 8 (lines 44 “other metadata”).
19.  Per claim 10, since Raj taught encryption, such as HTTPS, in col. 6 (line 36) to col. 7 (line 9), Raj also taught determining whether to provide, to the client device, the data associated with the other third-party application; identifying the metadata associated with the other third-party application as a set of key-value pairs stored in the third cloud storage location; and providing the set of key-value pairs to the client device.  Such was also suggested by Chowdhry in paragraph [0028].


21.  The other evidence of record, indicated on FORM PTO-892, but not relied upon in the above rejections, taught of backup and restoring data, to servers, by implementing metadata.

22.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

24.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

25.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

26.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ROBERT B HARRELL/
      Primary Examiner
         Art Unit 2442